DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claim(s) 1, 8, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakayama (US 2002/0021316).
Nakayama discloses a control circuit for an inkjet head, the control circuit comprising:
                                 an input circuit (FIG. 4, element 6) configured to receive drive information (FIG. 4, element BDATA) for driving liquid ejection from a plurality of nozzle arrays, the drive information including a drive signal value to be supplied to a channel of the plurality of nozzle arrays (FIG. 4: Nozzles corresponding to printing elements 1-1 to 1-n form one nozzle array. In addition, four nozzle arrays, each corresponds to one of HB0-HB3 signals);
                                  a latch circuit array comprising a plurality of latch circuits for storing the drive information for each array in the plurality of nozzle arrays (FIG. 4: The 4bit latch 5 comprises four latch circuits, each corresponds to one of four bits); and
                                  a setting register configured to receive a setting value to configure the input circuit to correspond to a connection mode for the plurality of latch circuits, the setting value corresponding to the number of arrays in the plurality of nozzle arrays (FIG. 4: The setting value (BDATA) enters the shift register (6), wherein the setting value BDATA (shown in FIG. 5 as S3, S5, S7, S9) corresponds to four blocks of nozzles (or four nozzle arrays)).
Allowable Subject Matter
2.	Claims 2-3, 9-10, 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding to claims 2, 9, 16: The primary reasons for the indication of the allowability of the claims is the inclusions therein, in combination as currently claimed, of the limitation that wherein each latch circuit includes a plurality of input terminals, each input terminal of the latch circuit corresponding to a predetermined number of arrays in the plurality of nozzle arrays is neither disclosed nor taught by the cited prior art of record, alone or in combination.
Regarding to claims 3, 10: The primary reasons for the indication of the allowability of the claims is the inclusions therein, in combination as currently claimed, of the limitation that wherein the latch circuit array comprises eight latch circuits, and each latch circuit includes a first input terminal and a second input terminal is neither disclosed nor taught by the cited prior art of record, alone or in combination.
				CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM S NGUYEN whose telephone number is (571)272-2151.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW LUU, can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/LAM S NGUYEN/              Primary Examiner, Art Unit 2853